Citation Nr: 1219659	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-22 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected degenerative joint disease (DJD) of the left ankle.  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for cirrhosis of the liver.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims folder.

The Veteran submitted a statement at his hearing wherein he said he was accepting the video conference hearing lieu of a Travel Board hearing.  He also submitted additional evidence after the hearing with a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.

(The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a low back disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

At his November 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his claims of service connection for hepatitis C, cirrhosis of the liver, hearing loss, and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for entitlement to service connection for hepatitis C, cirrhosis of the liver, hearing loss, and hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

The Veteran testified at a video conference hearing in November 2011.  He stated that he wanted to withdraw his appeal for service connection for hepatitis C, cirrhosis of the liver, hearing loss, and hypertension.  (Transcript p. 1).  Subsequent to the hearing, the Veteran provided a separate, written statement restating his desire to withdraw his appeal of the four issues.

The Veteran's statements, contained in the transcript of the hearing, and his written statement of November 2011 demonstrate his clear intention to withdraw his appeal as to the four issues.  Consequently, there remains no allegation of errors of fact or law for appellate consideration with regard to the issues of service connection for hepatitis C, cirrhosis of the liver, hearing loss, and hypertension.  Accordingly, the Board does not have jurisdiction to review the appeal, as it pertains to those issues, and the Veteran's appeal as to the four issues is dismissed.  38 U.S.C.A. § 7105. 


ORDER

The appeal for entitlement to service connection for hepatitis C, cirrhosis of the liver, hearing loss, and hypertension is dismissed.


REMAND

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

The law also provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2011).

The applicable regulation provides additional instruction in regard to claims involving service connection for PTSD due to personal assault.  See 38 C.F.R. § 3.304(f)(5) (2011).  

The Board notes that 38 C.F.R. § 3.304(f) was amended in July 2010 to amend the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(3) and required the renumbering of the existing subsections.  Thus, the applicable subsection relating to personal assault was renumbered as 38 C.F.R. § 3.304(f)(5).  No substantive change was made to the pertinent regulation relating to personal assault cases.

In addition to the above-mentioned requirements for service connection, it should also be noted that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of pre-service existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  See Wagner; see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Veteran's claims folder currently consists of 8 volumes.  For ease of reference, a citation to a particular volume is noted in the remand to assist in identifying the location of records or statements that are cited.

Back

The Veteran is seeking service connection for a low back disability.  He has submitted statements alleging he suffered a back injury in service when he fell from a military truck.  He has also maintained that he suffers from a back disability as a result of an altered gait related to his service-connected left ankle disability.  

The Board notes that a review of Virtual VA records reflects that, in April 2012, the Veteran was granted service connection for a left knee disability as secondary to his service-connected left ankle disability.  All of the records associated with that action, such as a VA examination report from March 2012 that is referenced in the rating decision of April 2012, are not available, either in the claims folder or in Virtual VA.  The records will be requested on remand.  

However, the Veteran did submit a VA outpatient entry at his hearing, dated in September 2011, which noted he walked with an altered gait due his left ankle disability.  The examiner said the Veteran walked with his left knee rotated in order to keep his left ankle from dorsiflexing.  The entry also said that it was more likely than not that the Veteran's mechanical low back problems, as well as giving way of the left knee, was related to the altered gait. 

In light of the Veteran having a second service-connected disability related to an altered gait, the AOJ should adjudicate any secondary service connection issue for the back based on both the left ankle and left knee disabilities.  Adjudication of a back disability on a direct basis should also be done.

The Veteran's service treatment records (STRs) are negative for evidence of a back injury in service.  The first reference to back-related complaints in the VA records is more than 30 years after service.  There are no private medical records associated with the claims folder that address any back-related problems.

The available VA records do show that the Veteran underwent a bilateral L5-S1 decompression at the VA medical center (VAMC) in Minneapolis, Minnesota, in September 2006.  There are few VA records dated prior to that time that have been made part of the file.

A VA mental health note, dated July 20, 2009 (Volume 6), provided a general discussion of the Veteran's chronic back pain.  The Veteran reported that he had not really noticed his back pain until he started to "get clean."  (The Veteran has a longstanding substance abuse problem with multiple diagnoses of same as well as multiple inpatient and outpatient recovery and addiction treatments.)  The entry shows that, in the early 1990s, the Veteran was in a work program through the VAMC and working at one named place, as well as others.  He reported he experienced numbness in his left leg at the time, to the point he fell down some stairs.  He reported having been seen through HCMC (Hennepin County Medical Center) for back pain and the VAMC in Minneapolis.

The Board notes that the VAMC in Minneapolis submitted a request as to the Veteran's status to the AOJ in January 1993 (Volume 1).  The request was on a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  The form did not indicate the purpose for the Veteran being at the VAMC.  It is possible the Veteran did receive treatment for his back at the VAMC at that time in light of the content of the VA outpatient record.

The Board notes that the AOJ attempted to obtain earlier records from VAMC Minneapolis in 2010; however, the request was limited to the year 1979.  A negative response was received for records dated in 1979; but the VAMC did forward a hospital summary, dated in September 1982, that addressed the Veteran's hospitalization for polydrug dependency.  A VA Form 10-7131 from VAMC Minneapolis was received by the AOJ in August 1982 - a period that would be associated with the hospitalization in 1982. 

As noted, the request made to VAMC Minneapolis in 2010 was limited to the year 1979 but resulted in records from 1982.  Clearly, there is an association between the VA records provided and the VA Form 10-7131 from 1982.  A new request must be made to determine if there are other outstanding records, at least from 1993 in light of the VA Form 10-7131 of that date and contents of the VA outpatient entry cited above.  

The Veteran submitted a claim for service connection for a left ankle disability in June 2007.  Various entries in VA treatment records noted that the Veteran had suffered an injury to his left ankle when he lived in Atlanta, Georgia.  It was noted that he had undergone open reduction internal fixation (ORIF) surgery for the injury.  However, the date of such injury and treatment has not been clearly identified.  Several VA treatment entries record a date of 1995, others 1998 and an entry from 2011 shows the date as being in 1989.  

The Veteran told the VA examiner in April 2009 that he suffered the ankle injury by falling down two flights of stairs when he was trying to catch a train.  He thought at the time that this was in 1987 or 1988.  The AOJ attempted to obtain records associated with the left ankle injury and treatment in 2007.  Two requests were sent to Grady Memorial Hospital, but no reply was received.  Another request for records should be made.  The records are pertinent to the Veteran's back issue given the trauma he alleges from falling down two flights of stairs.

Finally, a VA mental health note from December 30, 1999, (Volume 3), noted a report from the Veteran that he had fallen from a moving vehicle about three months earlier.  The Veteran reported having back and hip pain.  X-rays were to be taken, but no evidence of such x-rays is of record.  

The Veteran also reported having received treatment from the VAMC in Atlanta in a statement made in August 2006 (Volume 2).  He said he thought it was in 1989 or 1990.  The treatment was identified as relating to his substance abuse.  The AOJ attempted to get records from the VAMC, related to chemical dependency, in 2009, but received a negative reply that there were no outpatient records for the Veteran from January 1, 1989, to December 31, 1990.  

A new request for records from the Atlanta VAMC must be made without a date limitation or limited to outpatient records.  

PTSD/Psychiatric Disorder

The Veteran originally sought entitlement to service connection for an acquired psychiatric disorder in August 2006.  (Volume 1).  He listed several disorders to include depression, bipolar disorder and anxiety.  He said he had experienced some traumatic experiences in his childhood and probably had some depression when he enlisted.  The Veteran also said that the stress, pressure and racism of military life aggravated his mental health problems beyond the normal progression.  He said that he received five Article 15 punishments (Non-judicial punishment (NJP) under Article 15 of the Uniformed Code of Military Justice (UCMJ)).  

The Veteran also related his claimed depression and anxiety to his service-connected pseudofolliculitis barbae.  

The Veteran added a claim for entitlement to service connection for PTSD in June 2007.  He submitted a listing of alleged stressors in response to a letter request from the AOJ in July 2007.  He provided a generalized stressor of how he felt mistreated in service and that his punishments from his Article 15s further compounded such feelings.  He also listed an incident during training where a grenade simulator was detonated and scared him.  

The Veteran submitted a statement in March 2008 wherein he reported he was involved with PTSD and military sexual trauma (MST) classes.  In June 2008, the Veteran submitted a statement contending that he did not begin to abuse drugs and/or alcohol until after service as a result of the things he experienced in service.  (Volume 2).

The Board notes that in multiple VA treatment records, to include from May 6, 2008, the Veteran reported a history of drug use from the time he was 13, to include intravenous (IV) heroin use.  (Volume 2, VAMC St. Cloud records, p. 25).

In later submissions from the Veteran in Volume 3, he provided information regarding being sexually and physically abused as a child.  He also related how he was approached by a sergeant in service that the Veteran felt was grooming him for sex.  The Veteran further related how he had been with a person he thought was a woman and learned that she was really a man after they had become amorous.  Finally, the Veteran related how he experienced the trauma of the death of his twin sister at the age of 13 when she died from an illegal abortion.  The Veteran submitted a letter from the VA psychologist, Dr. S., who was treating him in the MST program, dated in October 2009.  Dr. S. said that the Veteran's primary trauma was in childhood, but that the Veteran's military experiences aggravated his difficulties with self image, gender identity, and empowerment and led to both depression and substance abuse.  

The Veteran submitted another stressor statement in March 2010 wherein he related the incident of the sergeant making advances toward him in service.  The Veteran said he reacted by lashing out and got into trouble for fighting.  However, a review of the Veteran's personnel records shows he had his first NJP in August 1973 for failure to be at his prescribed place of duty.  A second NJP in October 1973 was for a similar offense.  His third NJP was in January 1974 for failure to sign out upon departure on leave.  His fourth NJP resulted from his using disrespectful language to a superior noncommissioned officer.  Finally, the fifth NJP, which took place in Germany, was for striking another individual in a dining hall in May 1975.

As noted in the section relating to the Veteran's back issue, a VA Form 10-7131 was received by the VAMC in Los Angeles, California, in February 1987.  The AOJ contacted that facility for records and received treatment records for the period from April 1986 to July 1986.  The VAMC sent a confirmatory response that there were no additional records for the Veteran.  In regard to the records received, the Veteran reported the death of his twin sister at age 13; however, no details regarding her death were noted.  Further, there was no report of sexual abuse of the Veteran at that time.  However, a psychological assessment said the Veteran was a very sensitive and sexually disturbed person.  

The Veteran was afforded a VA psychiatric examination in June 2010.  The examiner noted that the examination was to assess the Veteran for a possible diagnosis of PTSD due to military sexual trauma.  The examiner noted that the record contained multiple psychological assessments and multiple psychiatric assessments.  She also said that, while the Veteran had been diagnosed with PTSD, no clinician had diagnosed the PTSD as a result of military sexual trauma exclusively.  She said the Veteran had a significant history of trauma during his childhood and this was the reason the clinicians had diagnosed the Veteran with PTSD.

The VA examiner provided an in-depth review of the medical evidence of record as well as the results of her interviewing and testing of the Veteran.  This included confirmation of the Veteran's drug use from the age of 13.  The death of his twin sister at age 13 from an abortion was also noted.  The Veteran also reported his childhood sexual abuse, to include being raped.  The Veteran continued to use hard drugs in service but to a lesser extent.  The examiner reviewed the Veteran's stressor involving the sergeant in service.  The examiner said that, even if the sergeant had made advances toward the Veteran, it would not satisfy the criterion A for a diagnosis of PTSD (as per the DSM-IV).  She added that, whether or not the advances actually occurred, the Veteran's belief that he was being advanced upon would be enough to exacerbate psychological symptoms resulting from the history of sexual trauma.  The examiner stated that the Veteran's post-military history was profoundly colored by his drug use.

The examiner concluded that the Veteran's symptoms of his claimed advances by the sergeant in service did not satisfy Criterion A for a diagnosis of PTSD.  She provided a supporting rationale for this conclusion.  She stated that the Veteran certainly suffered with PTSD as a residual of his childhood trauma.  She said that it was likely that the Veteran's PTSD dated back to his preteen years.  In addition to PTSD, the examiner provided Axis I diagnoses of cocaine dependence and alcohol dependence as well as depression, not otherwise specified (NOS).  She also provided an Axis II diagnosis of personality disorder, NOS, with antisocial and borderline traits.  The examiner again stated her conclusion that the Veteran did not have PTSD as a result of military sexual trauma but had PTSD as a result of his multiple instances of trauma during childhood.  

Based on the AOJ's request for examination, the examination was limited to the area of personal assault.  However, the Veteran's claim was not limited to personal assault as he had related other stressors such as the training incident and his overall feelings regarding race relations in service.  The examination was quite thorough in regard to the personal assault as to events involving the sergeant but it did not address the Veteran's other raised stressor of finding himself with a man he thought was a woman.  

In addition, the VA examiner made a statement in the report that, even if no assault of the Veteran occurred in service, the Veteran's belief that he was being advanced upon would be enough to exacerbate psychological symptoms resulting from the history of sexual trauma.  The examiner did not discuss this further, such as whether this was a temporary exacerbation or a permanent aggravation of a pre-existing PTSD.  This must be addressed on remand.  

Records

The AOJ obtained records from the Social Security Administration (SSA).  The records in the claims folder do not include a decision document but appear to show the Veteran was denied benefits in 2008 and that his claim was reevaluated with negative results in 2009.  A review of records for the Veteran in Virtual VA shows that his representative submitted notice that the Veteran had been granted disability benefits by SSA in a letter dated in January 2011.  A further review of records in Virtual VA shows that the AOJ received a copy of the Veteran's SSA award letter dated in September 2010.  The SSA letter noted the Veteran was found to be disabled as of June 2008.  The actual SSA decision is not of record, either in the claims folder or Virtual VA.  On remand, the decision should be obtained and associated with the claims folder or included in Virtual VA.  If additional medical evidence was relied on in making the decision, that evidence should be obtained as well.  

Also, the AOJ made efforts to obtain VA treatment records for the Veteran based on his statement of August 2006 (Volume 1).  The AOJ, for the most part, received negative replies for records for the Veteran in requests that were based solely on the dates provided by the Veteran.  However, additional requests for records must be made.

In that regard, the Board notes that the Veteran reported treatment at VAMC St. Cloud in the 1980s and 1990s.  The AOJ requested all "mental health" records for the Veteran from that facility for the period 1990 to 1997.  The only records received for the requested period were dated in 1997.  A review of a clinical entry from September 25, 1997, reflects treatment provided to the Veteran for chemical dependency.  The entry further notes that the Veteran had been in six prior treatment programs with the last one being at the VAMC in St. Cloud from November 4, 1992, to December 2, 1992.  This entry clearly raises the issue of there being outstanding VA records for the St. Cloud facility.  

In Volume 6, there are a number of VA treatment records that were provided to SSA and copied back to VA.  In particular, there are treatment records from VAMC Minneapolis for the period from September 2006 to May 2008.  The first page of those records lists four VA facilities that had provided treatment for the Veteran.  These included VAMCs in St. Cloud, Minneapolis, Atlanta, and West Los Angeles.  The information also included a date for "last seen" as well.  In regard to Atlanta, the date was August 8, 2008.  The date for West Los Angeles was in May 1986.  Appropriate dates for records of last treatment at St. Cloud and Minneapolis were accurate for the date of the entry.  Thus, it appears, this information is accurate as to the Veteran having received treatment at the VAMC in Atlanta at least through August 2008.  

The AOJ attempted to obtain records from the Atlanta VAMC but limited the date range for those records.  On remand, the records of treatment for the Veteran must be obtained for all dates.  

In regard to private records, the AOJ should make additional attempts to obtain records from Grady Memorial Hospital in regard to the Veteran's left ankle injury and treatment.  In addition, the AOJ should attempt to obtain records from HCMC in regard to the Veteran's back and psychiatric issues.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The Veteran should be requested to either provide the treatment records from Grady Memorial Hospital and HCMC, or provide a broad authorization for the AOJ to request all records relating to treatment provided to the Veteran.  

As noted, the claims folder contains a request from VAMC Minneapolis, dated in January 1993, seeking information on the Veteran.  Also as noted, the treatment note from VAMC St. Cloud, dated July 20, 2009 (Volume 6) referenced the Veteran receiving treatment for complaints of back pain from VAMC Minneapolis and HCMC in the early 1990s.  A request for all of the Veteran's treatment records from VAMC Minneapolis, from the earliest date of record and not already of record, must be made.  

In addition, as noted the Veteran was seen for chemical dependency at VAMC St. Cloud in September 1997.  An entry from September 25, 1997, reported the Veteran having six prior treatments with the last at that facility from November 4, 1992, to December 2, 1992.  The prior request for records from that facility from 1990 to 1997 resulted only in records from 1997.  The facility should be requested to provide copies of all records for the Veteran, not already of record, and the records included in the claims folder.

The AOJ previously sought records from VAMC Atlanta with negative results, primarily because the date range was limited.  The VAMC should be contacted and asked to provide all records for the Veteran from that facility.  

The Veteran was granted service connection for a left knee disability in April 2012.  The rating decision referenced a March 2012 VA examination at VAMC St. Cloud.  A copy of the examination report must be obtained and either associated with the claims folder or Virtual VA.

2.  The SSA should be contacted and a request made for a copy of the decision that awarded benefits.  The request should include any additional evidence relied on by SSA after 2009.  

3.  Only upon completion of the above-requested development, the Veteran should be afforded a VA examination to evaluate his claim for service connection for his low back disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.  Any medical records relied on by the examiner must be included in the claims folder.  

The examiner is advised that the Veteran asserts that he injured his back in a fall from a military truck during service.  He said he did not receive treatment because he was in the field.  He has also alleged that his claimed back disability is due to an altered gait from his service-connected left ankle disability.  

The Veteran submitted a VA orthopedic clinic note at his hearing in November 2011 (Volume 8).  The note addressed problems with the Veteran's left knee as a result of an altered gait related to the Veteran's left ankle.  The entry also said that it was more likely than not that the Veteran's mechanical low back problems as well as giving way of the left knee were related to the altered gait.  However, further medical studies and evaluation was to be done.

The Veteran was granted service connection for a left knee disability in April 2012.  The basis for the grant was that the disability was determined to be secondary to an altered gait related to the left ankle disability.  The VA examination that presumably provided the necessary medical opinion for the grant of service connection is not of record at the time this remand is written.  It should be made part of the record by the time of the requested examination.

The examiner is requested to identify any and all disorders of the low back that can be said to exist from the date of claim (June 2007) to the present.  The examiner is further requested to provide an opinion whether it is at least as likely as not that any currently diagnosed low back disorder can be related to the Veteran's service.  If not, the examiner should opine as to whether any currently diagnosed low back disorder has been caused by or made chronically worse by the Veteran's service-connected left ankle disability and/or left knee disability.  (The examiner must address aggravation of an existing disability if a service-connected disability is not found to have caused a low back disability.)  

A complete rationale for each opinion expressed must be provided.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ should arrange for the Veteran to be scheduled for a psychiatric examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All indicated studies, tests, and evaluations should be performed as deemed necessary to ascertain the nature of current disability.  The results of any testing must be included in the examination report.

(The examination be conducted by the same VA examiner who conducted the examination of June 2010, if possible.)

The examiner should become familiar with the Veteran's personnel records that provide information on his several NJPs as well as his performance evaluations and STRs prior to conducting the examination.  The examiner is advised that the Veteran has alleged being groomed for sex by a sergeant and that he had an incident where he was being amorous with an individual he thought was a woman but turned out to be a man.  The examiner is also advised that the Veteran has alleged other stressors of being exposed to an exploding training grenade, experiencing hostility in service due to racial tensions and feeling isolated from others due to his several punishments for misconduct in service.  

The Veteran has also alleged that he suffers from depression and anxiety due to his service-connected disabilities, particularly his pseudofolliculitis barbae.

If a diagnosis of PTSD is made, the examiner should specify the stressor, or stressors, relied on in making the diagnosis of PTSD.  

For each psychiatric diagnosis the examiner should provide an opinion as to: 1) whether the disorder pre-existed the Veteran's service; if so, the examiner should cite to the evidence of record to support that conclusion and state whether the examiner believes the evidence is clear and unmistakable (undebatable) as to show the disorder pre-existed service; 2) if the examiner finds that the disorder clearly pre-existed service, the examiner is also asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.  

If the examiner determines that a current psychiatric disorder did not exist prior to service, the examiner is requested to state whether it is at least as likely as not that the current psychiatric disorder began during the Veteran's active military service or is related to an event of such service.  

If the examiner determines that a current psychiatric disorder is not related to the Veteran's military service, the examiner is further requested to provide an opinion whether it is at least as likely as not that any currently diagnosed psychiatric disorder has been caused by or made chronically worse by any of the Veteran's service-connected disabilities.  (The examiner must address aggravation of an existing disability if service-connected disability is not found to have caused a diagnosed psychiatric disorder.)

The report of examination must include the complete rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ must ensure that the medical examination reports and requested opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The SSOC must address all of the evidence added to the record since the last SSOC.  This includes evidence in the claims folder as well as evidence included in Virtual VA.

After the Veteran is given opportunity to respond to the SSOC, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


